DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Specification
	The previous objection to the specification is withdrawn, in light of the amendment.

Claim Objections
	The previous objection to claim 34 is withdrawn, in light of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “about” is an approximation.
	Regarding claim 8, the term “not less than about at least 100 Barrer” is an approximation due to the word “about” as well as somewhat confusing and redundant due to the two phrases “not less than” and “at least”.
	Regarding claim 9, the term “not less than at least 1500 Barrer” is somewhat confusing and redundant due to the two phrases “not less than” and “at least”.
Claim 10 recites the limitation “the gas impermeable chamber” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is possible to amend the claim to “the chamber, wherein the chamber is a gas impermeable chamber”.
Claims 14-17 recite the limitation “the control system”.  There is insufficient antecedent basis for this limitation in the claim. It is possible to amend the claim to “the controller”.
Regarding claim 34, the term “not less than at least 200 Barrer” is somewhat confusing and redundant due to the two phrases “not less than” and “at least”.
Dependent claims 2-18 and 32-36 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-4, 6, 8-9, 11, 14-15, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260).
	Regarding claim 1, Seebo discloses a device for the production of biomass (abstract), the device comprising: a membrane photobioreactor (PBR) (paragraphs [0021]-[0022] and Figs. 3A-5), the PBR (paragraphs [0021]-[0022] and Figs. 3A-5) comprising a liquid medium (paragraph [0021]), at least one photosynthetic microorganism (paragraph [0021]), and at least one outer membrane layer (paragraph [0022] and Figs. 3A-5, element 14b), wherein the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) is comprised of a material that is permeable to transfer of a gas (paragraph [0023]) across the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b), and wherein the gas comprises carbon dioxide (paragraph [0023]); and
	a chamber (paragraph [0020] and Figs. 1-2, element 10) defining a gaseous atmosphere enclosed within (paragraph [0023]);
	wherein the PBR (paragraphs [0021]-[0022] and Figs. 3A-5) is located inside the chamber (paragraph [0020] and Figs. 1-2, element 10);
such that gas transfer (paragraphs [0023]-[0024]) occurs across the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5), between the PBR (paragraphs [0021]-[0022] and Figs. 3A-5) and the atmosphere (paragraph [0023]) comprised within the chamber (paragraph [0020] and Figs. 1-2, element 10).
	Seebo does not disclose:
a controller configured to control the composition of the atmosphere within the chamber;
wherein the permeability coefficient of carbon dioxide (CO2) through the membrane layer of the PBR is not less than about 1000 Barrer.
	As to 1) of claim 1, Babbitt discloses a controller (paragraph [0103]) configured to control the composition of the atmosphere (paragraph [0103]) within the chamber (paragraph [0103]; Fig. 18, element 103).
	In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of Seebo with the gas controller of Babbitt in order to increase algal growth with a higher concentration of carbon dioxide than ambient air (Babbitt, paragraph [0057], [0061], and [0092]).
As to 2) of claim 1, Zhang discloses that the membrane layer is comprised of a material (paragraph [0102], “PDMS”) that is permeable to transfer of a gas (Table 1, “PDMS”) across the membrane layer; wherein the permeability coefficient of carbon dioxide (CO2) through the membrane layer is not less than about 1000 Barrer (Table 1, “PDMS”); such that gas transfer occurs across the membrane layer (paragraph [0175]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Regarding claim 2, Seebo discloses wherein the chamber (paragraph [0020] and Figs. 1-2, element 10) is comprised of a plurality of walls (paragraph [0020] and Fig. 1, elements 12b) and at least one wall (paragraph [0020] and Fig. 1, elements 12b), or a portion thereof, permits the transmission therethrough of visible light (paragraph [0020]) into the interior of the chamber (paragraph [0020] and Figs. 1-2, element 10).
Regarding claim 3, Seebo discloses that the chamber (paragraph [0020] and Figs. 1-2, element 10) comprises a source of illumination (paragraph [0023]; Figs. 1-2, elements 36).
Regarding claim 4, Seebo discloses that the walls (paragraph [0020] and Fig. 1, elements 12b) of the chamber (paragraph [0020] and Figs. 1-2, element 10) are rigid (paragraph [0025], as would be expected from polycarbonate or plexiglass material).
Regarding claim 6, Seebo discloses that the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5) is transparent (paragraph [0009]). 
Regarding claim 8, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the permeability coefficient of oxygen through the membrane layer of the PBR is not less than about at least 100 Barrer.
	Zhang discloses that the permeability coefficient of oxygen through the membrane layer is not less than about at least 100 Barrer (Table 1, “PDMS”).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]). Such gas permeability would be able to help photosynthetic microorganisms grow with the necessary gas-controlled environment inside the photobioreactor.
Regarding claim 9, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the permeability coefficient of carbon dioxide through the membrane layer of the PBR is not less than at least 1500 Barrer.
Zhang discloses that the permeability coefficient of carbon dioxide through the membrane layer is not less than at least 1500 Barrer (Table 1, “PDMS”).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]). Such gas permeability would be able to help photosynthetic microorganisms grow with the necessary gas-controlled environment inside the photobioreactor.
Regarding claim 11, Seebo discloses multiple PBRs (Fig. 2, elements 14 and paragraph [0022]) located inside the chamber (paragraph [0103]; Fig. 18, element 103), wherein the liquid media (paragraph [0021]) of the PBRs (Fig. 2, elements 14 and paragraph [0022]) are in fluid communication (Fig. 2, arrows and paragraph [0009]).
Regarding claim 14, Seebo discloses introducing a CO2-rich gas (paragraph [0009]) into the chamber (paragraph [0020] and Figs. 1-2, element 10).
Seebo does not disclose that the control system is configured to introduce a CO2-rich gas into the chamber.
Babbitt discloses that the control system (paragraph [0103]) is configured to introduce a CO2-rich gas (paragraph [0103]) into the chamber (paragraph [0103]; Fig. 18, element 103).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo with the gas controller of Babbitt in order to increase algal growth with a higher concentration of carbon dioxide than ambient air (Babbitt, paragraph [0057], [0061], and [0092]).
	Regarding claim 15, Seebo discloses the chamber (paragraph [0020] and Figs. 1-2, element 10).
Seebo does not disclose wherein the control system is configured to introduce an O2-depleted gas into the chamber.
	Babbitt discloses the control system (paragraph [0103]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo with the gas controller of Babbitt in order to control the amount of oxygen is present in the atmosphere. This in turn, would allow for the ability to introduce an O2-depleted gas in order to control the partial pressure of oxygen that the cells are subjected to. A lower level of O2 could limit damage to photosynthetic cells caused by oxygen.
	Zhang discloses that the control system (paragraph [0221]) is configured to introduce an O2-depleted gas (paragraph [0168]).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Seebo with the ability to introduce an O2-depleted gas of Zhang in order to control the partial pressure of oxygen that the cells are subjected to. A lower level of O2 could limit damage to photosynthetic cells caused by oxygen.
Regarding claim 34, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the permeability coefficient of oxygen through the membrane layer of the PBR is not less than at least 200 Barrer.
	Zhang discloses that the permeability coefficient of oxygen through the membrane layer is not less than about at least 200 Barrer (Table 1, “PDMS”).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Regarding claim 35, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the permeability coefficient of carbon dioxide through the membrane layer of the PBR is not less than 2000 Barrer.
Zhang discloses that the permeability coefficient of carbon dioxide through the membrane layer of the PBR is not less than at least 2000 Barrer (Table 1, “PDMS”).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260) as applied to claim 1 above, further in view of Watanabe (US 2009/0209035).
Regarding claim 5, Seebo discloses the walls (paragraph [0020] and Fig. 1, elements 12b) of the chamber (paragraph [0020] and Figs. 1-2, element 10).
Seebo does not disclose that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE).
Watanabe discloses that the walls of the chamber comprise ethylene tetrafluoroethylene (ETFE) (paragraphs [0083] to [0084]).
In the analogous art of cell or tissue cultivation, it would have been obvious to one skilled in the art before the effective filing date to modify the walls of the chamber of modified Seebo with the ETFE material of Watanabe in order to be able to sterilize the chamber using gamma radiation (paragraph [0084]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260) as applied to claim 1 above, further in view of Aikens (US 2012/0309090).
Regarding claim 10, Seebo discloses wherein the PBR (paragraphs [0021]-[0022] and Figs. 3A-5) is surrounded on all sides (Figs. 1-2) by the atmosphere within the chamber (paragraph [0103]; Fig. 18, element 103).
Seebo does not disclose a gas impermeable chamber.
Zhang discloses that the chamber is gas impermeable (paragraph [0291], “making the chamber airtight”).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo to be gas impermeable as in Zhang in order to allow for control over the gas concentration in the photobioreactor.
Alternatively, Aikens discloses a gas impermeable chamber (paragraphs [0030] or [0074] “airtight environment” due to Fig. 1, element 109 “barrier layer”).
In the analogous art of self-contained photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo to be gas impermeable as in Aikens in order to have a self-contained design that would reduce the risk of contamination (Aikens, paragraph [0087]) and allow for control over the gas concentration of carbon dioxide in the photobioreactor (Aikens, paragraph [0098]).
Regarding claim 18, Seebo discloses the chamber (paragraph [0103]; Fig. 18, element 103).
Seebo does not disclose wherein the chamber is gas impermeable.
Zhang discloses that the chamber is gas impermeable (paragraph [0291], “making the chamber airtight”).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo to be gas impermeable as in Zhang in order to allow for control over the gas concentration in the photobioreactor.
Alternatively, Aikens discloses a gas impermeable chamber (paragraphs [0030] or [0074] “airtight environment” due to Fig. 1, element 109 “barrier layer”).
In the analogous art of self-contained photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo to be gas impermeable as in Aikens in order to have a self-contained design that would reduce the risk of contamination (Aikens, paragraph [0087]) and allow for control over the gas concentration of carbon dioxide in the photobioreactor (Aikens, paragraph [0098]).

Claims 12 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260) as applied to claim 1 above, further in view of Willson (WO 2008/079724).
Regarding claim 12, Seebo discloses at least one photosynthetic microorganism (paragraphs [0002], [0008], and [0021]).
Seebo does not disclose that the at least one photosynthetic microorganism is selected from one or more of the group consisting of: Haematococcus sp., Haematococcus pluvialis, Chlorella sp., Chlorella autotraphica, Chlorella vulgaris, Scenedesmus sp., Synechococcus sp., Synechococcus elongatus, Synechocystis sp., Arthrospira sp., Arthrospira platensis, Arthrospira maxima, Spirulina sp., Chlamydomonas sp., Chlamydomonas reinhardtii, Dysmorphococcus sp., Geitlerinema sp., Lyngbya sp., Chroococcidiopsis sp., Calothrix sp., Cyanothece sp., Oscillatoria sp., Gloeothece sp., Microcoleus sp., Microcystis sp., Nostoc sp., Nannochloropsis sp., Anabaena sp., Phaeodactylum sp., Phaeodactylum tricornutum, Dunaliella sp., Dunaliella salina.
Willson discloses that the at least one photosynthetic microorganism is selected from one or more of the group consisting of: Haematococcus pluvialis (paragraph [0074]), Chlorella sp. (paragraph [0074]), Chlorella vulgaris (paragraph [0074]), Scenedesmus sp. (paragraph [0074]), Spirulina sp. (paragraph [0074]), Phaeodactylum tricornutum (paragraph [0074]), Dunaliella salina (paragraph [0074]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photosynthetic microorganism of modified Seebo with the specific microorganisms of Willson in order to produce biofuels.
Regarding claim 16, Seebo discloses the chamber (paragraph [0103]; Fig. 18, element 103).
Seebo does not disclose that the control system is configured to introduce an effluent gas from an industrial or combustion source into the chamber.
Babbitt discloses the control system (paragraph [0103]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo with the gas controller of Babbitt in order to control the amount of effluent gases is present in the atmosphere. This in turn, would allow for the ability to introduce an CO2-rich gas in order to help mitigate CO2 emissions and grow photosynthetic microorganisms.
Willson discloses that the control system is configured to introduce an effluent gas from an industrial or combustion source into the chamber (paragraph [0062]).
	In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor system of modified Seebo with introducing an effluent gas from an industrial or combustion source as in Willson in order to reduce the release of harmful CO2 emissions from industrial sources to the environment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 1 above, further in view of Zal (US 2012/0040453).
Regarding claim 13, Seebo discloses the chamber (paragraph [0103]; Fig. 18, element 103).
Seebo does not disclose the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section.
Zal discloses the chamber is divided into two or more sections to provide at least a first chamber section and a second chamber section (Fig. 2).  
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify chamber of modified Seebo with the divided chamber of Zal in order to promote a controlled atmosphere in the first part of the chamber, and a culture media to be gassed in the second part of the chamber. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 1 above, further in view of Cogne (“Design, Operation, and Modeling of a Membrane Photobioreactor to Study the Growth of the Cyanobacterium Arthrospira platensis in Space Conditions”).
Regarding claim 17, Seebo discloses the chamber (paragraph [0103]; Fig. 18, element 103).
Seebo does not disclose that the control system is configured to introduce gas into the chamber such that the pressure within the chamber is greater than atmospheric pressure.
Babbitt discloses that the control system (paragraph [0103]) introduces gas (paragraph [0103]) into the chamber (paragraph [0103]; Fig. 18, element 103).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo with the gas controller of Babbitt in order to increase algal growth with a higher concentration of carbon dioxide than ambient air (Babbitt, paragraph [0057], [0061], and [0092]).
Cogne discloses that the control system (Fig. 2) is configured to introduce gas (abstract “nitrogen”) into the chamber such that the pressure within the chamber (Fig. 2, “gas chamber”) is greater than atmospheric pressure (Materials, Design and Operation, “1.5 [Symbol font/0xB4] 105 Pa absolute”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Seebo with the nitrogen gas of Cogne in order to flush the oxygen out of the photobioreactor, recover the oxygen gas, and reduce overall pressure of the photobioreactor back to atmospheric levels (Cogne, Oxygen Gas Recovery, and Materials, Design and Operation).

Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 20100162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 7 above, further in view of Mueller-Rees (US 2012/0220020).
Regarding claim 7, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the membrane layer of the PBR comprises polysiloxane.
Zhang disclose that the membrane layer comprises polysiloxane (paragraph [0102], “PDMS”).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in a photobioreactor of modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Alternatively, Mueller-Rees discloses that the membrane layer (Fig. 1) comprises polysiloxane (paragraphs [0029], [0041], or [0045]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Mueller-Rees in order to promote transparent or translucent coatings (Mueller-Rees, paragraph [0045]).
Regarding claim 32, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the membrane layer of the PBR comprises polydimethylsiloxane (PDMS).
Zhang discloses that the membrane layer comprises polydimethylsiloxane (PDMS) (paragraph [0102]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Zhang in order to promote gas permeability (Zhang, paragraph [0102]).
Alternatively, Mueller-Rees discloses that the membrane layer (Fig. 1) comprises polydimethylsiloxane (paragraphs [0029], [0041], or [0045]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the membranes used in culturing cells in modified Seebo with the PDMS material of Mueller-Rees in order to promote transparent or translucent coatings (Mueller-Rees, paragraph [0045]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 1 above, further in view of Munder (US 3,873,423).
Regarding claim 33, Seebo discloses the liquid medium (paragraph [0021]), a pH (paragraph [0031]), and the gaseous atmosphere (paragraph [0023]) within the chamber (paragraph [0020] and Figs. 1-2, element 10).
Seebo does not disclose wherein the liquid medium has a pH, and wherein the pH is controlled by the gaseous atmosphere within the chamber.
Munder discloses that the liquid medium has a pH (claim 1, part c.), and wherein the pH (claim 1, part d. “sensed pH value”) is controlled by the gaseous atmosphere (claim 1, part d. “feeding carbon dioxide”) within the chamber (claim 1, part d. “enclosure”).
In the analogous art of culturing cells, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Seebo with the pH control via a gas of Munder in order to control the pH to maintain the growth of the cells to be cultured (Munder, col. 1, lines 40-55).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 1 above, further in view of Calzia (US 2014/0186909).
Regarding claim 36, Seebo discloses the membrane layer (paragraph [0022] and Figs. 3A-5, element 14b) of the PBR (paragraphs [0021]-[0022] and Figs. 3A-5).
Seebo does not disclose wherein the membrane layer of the PBR is translucent.
Calzia discloses that the membrane layer (claim 1) of the PBR (claim 1) is translucent (claim 1, “at least partially transparent”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Seebo with the translucent photobioreactor of Calzia in order to allow light to pass through the photobioreactor to the photosynthetic microorganism inside the photobioreactor; this light allows the growth and production of the microorganism.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Seebo (US 2010/0162621) in view of Babbitt (US 2012/0107792) and Zhang (US 2006/0199260), as applied to claim 1 above, further in view of Mottahedeh (US 2016/0168521). This is an alternate rejection for claim 36.
Regarding claim 36, assuming that Calzia is not deemed to have disclosed that the membrane layer (claim 1) of the PBR (claim 1) is translucent (claim 1, “at least partially transparent”), Mottahedeh discloses that the membrane layer (abstract “elongate sleeve”) of the PBR (abstract, “photobioreactor”) is translucent (abstract).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Seebo to be translucent so that a wider variety of materials could be used to comprise the membrane of the photobioreactor.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuller (US 6,900,055) – This invention is a silicone rubber biomedical device for growing cells. 
Fuller (US 7,560,274) – This invention is a silicone rubber culture chamber for growing cells.
Muller-Feuga (US 2014/0335598) – This invention is a photobioreactor where the reaction casings can be in series or in parallel.
Muller-Rees (US 2012/0135513) – This invention is a bioreactor made of silicones (including PDMS) for phototrophic organisms.
Merkel, et al. “Gas Sorption, Diffusion, and Permeation in Poly(dimethylsiloxane)” – This
reference discloses the permeability of PDMS to oxygen, about 800 Barrers (pg. 419, Table
II), and the permeability of PDMS to carbon dioxide, about 3800 Barrers (pg. 419, Table II).
M. Lourdes Velez-Suberbie, et al. “Impact of Aeration Strategy on CHO Cell Performance During Antibody Production” – This reference describes the use of silicone tubing for bubble-free (pg. 117, col. 2 “bubble-free environment”) aeration of a cell culture.
A. N. Emery, et al. “Oxygenation of intensive cell-culture system” – This reference describes the use of silicone tubing for bubble-free aeration (pg. 1031, col. 1) of a cell culture.
POLYMERSnetBASE. “ETFE” – This reference shows that ETFE is also a rigid material. 

Response to Arguments
Applicant’s arguments filed on April 27, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the argument about Calzia’s device not being able to be successfully combined with CO2 permeable membranes, a similar photobioreactor, that of Mueller-Rees, describes a photobioreactor made from PDMS (Mueller-Rees, paragraphs [0029], [0041], and [0045]), which inherently includes the gas permeable properties of PDMS. Additionally, PDMS was also tested in Zhang for its gas permeable properties (Zhang, Table 1 in paragraph [0225]) and was used in a microbioreactor (Zhang, paragraph [0102]). Merkel, above, has also tested the gas-permeability of PDMS. The combination of PDMS being used in a photobioreactor can allow the photobioreactor to work for its intended purpose.
	Regarding the argument about the obviousness of Zhang’s chamber, a new reference, Seebo, describes a chamber and a photobioreactor module within the chamber. Taking official notice of facts is not required for this aspect of the instant invention.
	In addition, regarding the Calzia argument, “superior” results are not required for a patent, but rather if the instant invention has been anticipated or rendered obvious by a previous disclosure.
	Regarding the Zhang argument, the gas permeation properties claimed in the instant invention are disclosed in Zhang via the properties of PDMS. Units of gas permeation take scale into consideration, as the unit in the tables of Zhang describing them is P [Symbol font/0xB4] 1010 [cm3 (STP) [Symbol font/0xB7] cm / cm2 [Symbol font/0xB7] s [Symbol font/0xB7] cmHg], units similarly described in the instant specification in the unit definition of a Barrer. So, the gas permeability property of PDMS is controlled for this scaling effect.
	In addition, regarding the Zhang argument, despite the manner of operating the PDMS for oxygenation of their cultures, the PDMS would still be able to operate in the manner required for the obviousness combination to work. PDMS is permeable to both oxygen and carbon dioxide (Zhang, Table 1). Also, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

	Regarding the affidavit, the affidavit does not mean that the instant invention is necessarily novel. The affidavit does not traverse any of the prior art rejections and is insufficient to overcome the rejection over the prior art. Since the claim set is towards a device, the production levels associated with the device are not claimed; even if they were, it would likely be an intended use of manner of operation of the device, depending on the wording of the hypothetical claim. An atmospherically-controlled chamber with a photobioreactor inside it is not a new concept, as disclosed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799